Citation Nr: 1536275	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling prior to October 25, 2013, 20 percent disabling from October 25, 2013 to January 15, 2015, and 10 percent thereafter.

2.  Entitlement to increased initial ratings for neurological impairment of the left lower extremity, rated as 10 percent disabling prior to October 25, 2013, and as non-compensable thereafter.

3.  Entitlement to increased initial ratings for neurological impairment of the right lower extremity, rated as 10 percent disabling prior to October 25, 2013, and as non-compensable thereafter.

4.  Entitlement to an increased initial rating for an anxiety disorder rated as 30 percent disabling prior to January 15, 2015, and 50 percent thereafter.

5.  Entitlement to an increased rating for right knee patellofemoral syndrome, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for left knee patellofemoral syndrome, currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2011 (back and knees), May 2012 (TDIU), and June 2012 (anxiety disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office.  

In a May 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The requested hearing was scheduled for June 2015; however, the Veteran failed to appear and he has not requested that the hearing 
be rescheduled.  Thus his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2014).  



FINDINGS OF FACT

1.  Prior to October 25, 2013, the Veteran's degenerative disc disease of the thoracolumbar spine was manifested by forward flexion greater than 60 degrees  and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

2.  From October 25, 2013 to January 15, 2015, the Veteran's degenerative disc disease of the thoracolumbar spine was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

3.  From January 15, 2015, the Veteran's degenerative disc disease of the thoracolumbar spine was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

4.  In a March 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims for increased ratings for neurological impairments of the right and left lower extremities, for an anxiety disorder, and for patellofemoral syndrome of the right and left knee, and his claim for a TDIU.


CONCLUSIONS OF LAW

1.  Prior to October 25, 2013, the criteria for an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2014).

2.  From October 25, 2013 to January 15, 2015, the criteria for an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2014).

3.  From January 15, 2015, the criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2014).

4.  The criteria for withdrawal of appeal as to the issues of entitlement to increased ratings for neurological impairments of the right and left lower extremities, for anxiety disorder, and for patellofemoral syndrome of the right and left knee, and  for a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by letter dated in July 2011.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA and private treatment records, Social Security Administration records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Withdrawal of Claims

In a written statement submitted in March 2015, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to increased ratings for neurological impairments of the right and left lower extremities, for an anxiety disorder, and for patellofemoral syndrome of the right and left knee; and his claim for a TDIU.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

      B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

Service connection for the Veteran's degenerative disc disease of the thoracolumbar spine was established in a September 2005 rating decision.  The instant claim for an increased rating was received in June 2011.  The Veteran seeks a rating in excess of 10 percent prior to October 25, 2013, in excess of 20 percent from October 25, 2013 to January 15, 2015, and in excess of 10 percent from January 15, 2015, for his service-connected degenerative disc disease of the thoracolumbar spine. 

The Veteran's thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based    on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.

Throughout the pendency of the appeal, the Veteran's thoracolumbar spine disability has been rated pursuant to Diagnostic Code 5242 (degenerative arthritis of the spine).  The RO assigned a 10 percent rating for the period prior to October 25, 2013.  In February 2015, the RO assigned a 20 percent rating for the period from October 25, 2013 to January 15, 2015, and 10 percent rating thereafter.


	   1.  Facts

Throughout the course of the appeal the Veteran has reported symptoms including back pain (typically rated between 6-8/10), with incapacitating episodes resulting in pain of 9-10/10 two to three times a week, radiating pain to his lower extremities, some numbness, stiffness, fatigue, and occasional spasms.  The Veteran has consistently reported that lying down and keeping still helps to alleviate his symptoms and that having to do so has impacted his personal relationships.

While receiving private osteopathic manipulative treatment (OMT) and physical therapy from Thedacare on June 22, 2011, the Veteran was noted as having forward flexion that was 75-100 percent of the normal range, extension that was 51-75 percent of the normal range, and left and right side bending that was noted as 26-50 percent of the normal range.  Shortly thereafter on June 29, 2011, and July 6, 2011, he was noted as having a full but painful range of motion.  Physical examination performed on July 15, 2011, revealed good range of motion without restriction.  Despite the marked improvement noted in the Veteran's range of motion, the clinician noted "no significant improvement with OMT."

The Veteran was afforded a VA examination in July 2011.  He reported constant low back pain, stiffness, fatigue, and occasional spasms, but noted that the pain   was alleviated by resting and stretching.  The Veteran further reported periods of incapacitating pain but he denied numbness, paresthesias, and loss of bladder or bowel control.  Physical examination revealed normal curvature of the lumbar spine with bilateral tenderness along the paraspinal musculature.  The examiner noted that there were no spasms or atrophy, but minimal guarding was present.  Range of motion of the thoracolumbar spine revealed flexion to 70 degrees; extension to 20 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 30 degrees.  Following repetitive motion, there was no additional loss of joint function due       to pain, fatigue, or lack of coordination.  Motor strength was normal and no diminished sensory pattern was noted.  Straight leg raises were negative bilaterally, as was a Waddell test.  The examiner diagnosed degenerative disc disease.

In August 2011, the Veteran was seen again at Thedacare.  At that time he reported constant low back pain that is worse with standing, walking, sitting, bending, and sleeping on his side.  He reported that lying on his back with ice decreased his    pain for a short period of time.  On physical examination he was noted as having      a normal gait, with lumbar tenderness.  His flexion was considered to be about 50 percent full, with completely full extension.  The Veteran's neurologic reflexes were intact, and he had sensation to pinpricks in his spine.  A month later, the Veteran reported that physical therapy treatments lead to him feeling 25 percent better.  He noted his pain was worse when he did a lot of walking or was in a car   for a long time. 

The Veteran was afforded another VA examination in February 2012.  He reported an increase of his back pain since the July 2011 examination.  The Veteran did not report flare-ups that impact the function of his thoracolumbar spine.  He did report the occasional use of a back brace.  On physical examination the examiner noted that the Veteran did not exhibit guarding, localized tenderness to the thoracolumbar spine, or muscle spasms.  Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 30 degrees.  The examiner noted objective evidence of painful motion.  Following repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  Motor strength was normal and sensory was grossly intact to light touch in all extremities.  

In September 2012 a physical therapist from Thedacare noted noticeably limited range of motion.  At that time the Veteran reported increased lower back pain and noted that he had not performed physical therapy in five months.  Physical therapy was resumed at that time.  Thereafter, a VA treatment record from December 2012 noted that when standing, the Veteran was able to flex forward until his fingers were 12 inches from the floor and that he had full painless extension.  Bilateral rotation and bending were full.  The Veteran was noted as having tenderness upon palpation.  His pain medication was increased in dosage at that time.

In a lay statement provided by the Veteran's wife in May 2013, she reported that her husband's back pain affects how he walks and that he had fallen into walls when he experiences radiating pain.  She reiterated the Veteran's reports that he experiences pain when sitting, standing, or riding in a vehicle, and that his back pain has interfered with his personal relationships.  Similarly, the Veteran's brother submitted a statement in June 2013 reporting that the Veteran's pain prevents him from getting out of bed and providing for his family.

A third examination was performed in October 2013.  At that time the Veteran reported that his symptoms were worse than they were at the time of the 2012 examination, noting constant pain with severity of 7- 8/10.  He also reported that  his pain limited his walking to one hour, and his standing to just five or ten minutes at a time.  He further reported that he experienced flare-ups although none were noted during the examination.  While the Veteran presented to the examination with a normal gait and without an assistive device, he reported the occasional use of a cane.  On physical examination the examiner noted that the Veteran did not exhibit guarding, localized tenderness to the thoracolumbar spine, or muscle spasms.  Range of motion testing revealed flexion to 55 degrees; extension to 25 degrees; bilateral side-bend to 25 degrees; and bilateral rotation to 30 degrees.  The examiner noted objective evidence of painful motion.  Following repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  Motor strength was normal and sensory was grossly intact to light touch in all extremities.  

While receiving VA treatment in December 2014, the Veteran reported that          his back pain was stable.  In fact, VA clinicians in March and September 2014 noted that the Veteran did not exhibit pain behavior, and that his posture and gait were normal.  Similarly, another clinician noted in May 2014 that the Veteran's flexion, extension, and bilateral rotation and flexion were all within normal limits.  Thereafter, in January 2015 the Veteran reported that his back pain was stable and improving.

During a recent examination in January 2015, the Veteran reported decreased flexibility with non-stop pain with severity of 6-7/10.  He denied flare-ups that impact the function of his thoracolumbar spine.  The Veteran reported the occasional use of a back brace when he was doing heavy lifting.  On physical examination the examiner noted that the Veteran did not exhibit guarding, localized tenderness to the thoracolumbar spine, or muscle spasms.  Range of motion testing revealed flexion to 75 degrees; extension to 30 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 30 degrees.  The examiner noted objective evidence of painful motion.  Following repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  Motor strength was normal and sensory was grossly intact to light touch in all extremities.  Straight leg raises were negative.

	   2.  Analysis

The medical evidence in this case shows that prior to October 25, 2013, the Veteran's lumbar spine disability manifest by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  In fact, during the 2012 VA examination, the Veteran was noted to have full range of motion with objective evidence of pain.  At worst, prior to October 25, 2013, forward flexion of the thoracolumbar spine was 70 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees in July 2011, and was full (240 degrees) in February 2012, even when considering the effects of pain and repetitive use.  While the Veteran's range of motion was noted as being more restricted in treatment records from Thedacare immediately prior to and after VA examination, the ranges reported by Thedacare were in percentages rather than degrees and were apparently approximations based on a visual review of the Veteran rather than a measurement produced from the use of a goniometer, as used by the VA examiners.  

The Board also notes that while the Thedacare examiners noted somewhat severe restricted motion when the Veteran was initially treated in June 2011, he was noted as having full range of motion just one and two weeks after the initial appointment.  Moreover, the Veteran's gait was normal, and no spinal abnormality or muscle spasm were noted during the 2011 or the 2012 VA examinations.  Subsequent VA treatment records, including the December 2012 treatment noted above, generally note full range of motion.  As such, the medical evidence indicates that a rating in excess of 10 percent is not warranted for the thoracolumbar spine prior to October 25, 2013, when considering the General Rating Formula.

On VA examination on October 25, 2013, the Veteran's lumbar spine disability was manifest by forward flexion greater than 30 degrees but less than 60 degrees, and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Subsequent VA treatment records, also generally indicate a full range of motion and the absence of an antalgic gait and guarding.  Specifically, while receiving an epidural steroid injection in his lumbar spine in March and September 2014, VA clinicians noted that pain behavior was absent,      that the Veteran's posture was neutral, and that his gait was normal.  Additionally,  the Veteran also noted improving back pain while receiving treatment in July and December 2014, and again in January 2015.  As such, the medical evidence indicates that a rating in excess of 20 percent for the thoracolumbar spine disability is not warranted for the period from October 25, 2013 to January 15, 2015, when considering the General Rating Formula.

The medical evidence obtained at the January 15, 2015, VA examination shows that the Veteran's lumbar spine disability manifest by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The most probative medical evidence shows that since January 15, 2015, forward flexion of the thoracolumbar spine has been limited to at most 75 degrees with pain that did not result in functional loss.  In fact, the 2015 examiner separately noted that the Veteran was able to flex as much as 115 degrees at other times of the examination.  Given the foregoing, a rating in excess of 10 percent for the thoracolumbar spine disability is not warranted for the period since January 15, 2015, when considering the General Rating Formula.

Even considering the Veteran's subjective complaints of pain, supported by his family members' lay assertions, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation greater than those already assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Indeed, the Veteran denied flare-ups in his 2011, 2012, and 2015 examinations.  While the record does contain statements regarding limitation of lifting, standing, and walking, the Board notes that repetitive use has not resulted in additional limitation of motion during VA examinations.  

Moreover, although the Veteran has alleged that he experiences incapacitating episodes of IVDS, the VA examiners indicate the Veteran does not suffer from IVDS.  In any event, there is no medical evidence on file showing incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks during the past 12 months.  Accordingly, a higher rating under the IVDS Formula is not warranted.

The Board is cognizant of the Veteran's reports of radiating pain and that the Veteran was assigned a 10 percent rating for right and left lower extremity neurological impairment during the course of the appeal.  However, as noted 
above, in March 2015 the Veteran specifically withdrew all issues except an increased rating for his back disability from appeal.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to October, 25, 2013, in excess of 20 percent from October 25, 2013 to January 15, 2015, and in excess of 10 percent from January 15, 2015.  See Fransisco, supra.


	C. Extraschedular Evaluation

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on more severe limitation of motion, ankylosis, incapacitating episodes and additional neurological impairment.  Thus, the Board finds his low back disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently,  referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran withdrew his appeal for a TDIU   in March 2015.  Accordingly, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims in excess of those assigned, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

A disability rating higher than 10 percent for degenerative disc disease of the thoracolumbar spine for the period prior to October 25, 2013, is denied.

A disability rating higher than 20 percent for degenerative disc disease of the thoracolumbar spine from October 25, 2013 to January 15, 2015, is denied.

A disability rating higher than 10 percent for degenerative disc disease of the thoracolumbar spine for the period from January 15, 2015, is denied.

The appeal as to the issue of entitlement to increased initial ratings for neurological impairment of the left lower extremity, is dismissed.

The appeal as to the issue of entitlement to increased initial ratings for neurological impairment of the right lower extremity, is dismissed.

The appeal as to the issue of entitlement to increased initial ratings for an anxiety disorder, is dismissed.

The appeal as to the issue of entitlement to an increased rating for right knee patellofemoral syndrome, is dismissed.

The appeal as to the issue of entitlement to an increased rating for left knee patellofemoral syndrome, is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


